

115 HR 3666 IH: Fort McClellan Health Registry Act
U.S. House of Representatives
2017-08-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3666IN THE HOUSE OF REPRESENTATIVESAugust 25, 2017Mr. Tonko (for himself and Mr. O'Rourke) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to establish a registry of certain veterans who were stationed at Fort McClellan, Alabama, and for other purposes. 
1.Short titleThis Act may be cited as the Fort McClellan Health Registry Act. 2.Fort McClellan Health Registry (a)EstablishmentThe Secretary of Veterans Affairs shall establish and maintain a special record to be known as the Fort McClellan Health Registry (in this section referred to as the Registry).
(b)ContentsExcept as provided in subsection (c), the Registry shall include the following information: (1)A list containing the name of each individual who, while serving as a member of the Armed Forces, was stationed at Fort McClellan, Alabama, at any time during the period beginning January 1, 1935, and ending on May 20, 1999, and who—
(A)applies for care or services from the Department of Veterans Affairs under chapter 17 of title 38, United States Code; (B)files a claim for compensation under chapter 11 of such title on the basis of any disability which may be associated with such service;
(C)dies and is survived by a spouse, child, or parent who files a claim for dependency and indemnity compensation under chapter 13 of such title on the basis of such service; (D)requests from the Secretary a health examination under subsection (d); or
(E)receives from the Secretary a health examination similar to the health examination referred to in subparagraph (D) and requests inclusion in the Registry. (2)Relevant medical data relating to the health status of, and other information that the Secretary considers relevant and appropriate with respect to, each individual described in paragraph (1) who—
(A)grants to the Secretary permission to include such information in the Registry; or (B)at the time the individual is listed in the Registry, is deceased.
(c)Individuals Submitting Claims or Making Requests Before Date of EnactmentIf in the case of an individual described in subsection (b)(1) the application, claim, or request referred to in such subsection was submitted, filed, or made before the date of the enactment of this Act, the Secretary shall, to the extent feasible, include in the Registry such individual's name and the data and information, if any, described in subsection (b)(2) relating to the individual. (d)ExaminationsUpon the request of a veteran who was stationed at Fort McClellan, Alabama, at any time during the period beginning January 1, 1935, and ending on May 20, 1999, the Secretary shall provide the veteran with a health examination (including any appropriate diagnostic tests) and consultation and counseling with respect to the results of the examination and the tests.
(e)Outreach
(1)Ongoing outreach to individuals listed in RegistryThe Secretary shall, from time to time, notify individuals listed in the Registry of significant developments in research on the health consequences of potential exposure to a toxic substance or environmental hazard related to service at Fort McClellan. (2)Examination outreachThe Secretary shall carry out appropriate outreach activities with respect to the provision of any health examinations (including any diagnostic tests) and consultation and counseling services under subsection (d).
(f)ConsultationThe Secretary of Veterans Affairs shall consult with the Secretary of Defense to acquire information maintained by the Secretary of Defense that the Secretary of Veterans Affairs considers necessary to establish and maintain the Registry. 